DETAILED ACTION
The application of Jiang et al., for a “Blockchain management of provisioning failures” filed on August 3, 2020 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statements (IDS) submitted on August 3, 2020 and October 11, 2020 have been considered.
Claims 1-20 are presented for examination. 
Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 USC § 102.

Claims 2-3, 9-10, and 16-17 are rejected under 35 USC § 103. 

Claim 8 is objected to for containing minor informalities.

Claim Objections
Claim 8 is objected to because of the following informalities: In claim 8, line 1, “A computer computer program product” should be changed to “A computer program product”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shi et al. (U.S. PGPUB 20190102409).

As per claims 1, 8, and 15, Shi discloses a method/computer program product/system comprising one or more computer processors; one or more computer readable storage media; program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors ([0368]), the stored program instructions comprising:
capturing, by one or more computer processors, one or more application programming interface (API) calls ([0260], “plurality of client APIs uses one or more of the plurality of backend APIs in provisioning the distributed ledger as a blockchain cloud service, and in managing the blockchain cloud service.”) associated with a service provision ([0145]-[0148]);
submitting, by one or more computer processors, the captured one or more API calls to a blockchain ledger ([0115]-[0119] and [0148]);
detecting, by one or more computer processors, a system failure during the service provision ([0288], “The API for invoking transactions through chaincodes can invoke the chaincodes to perform transaction actions, with the chaincodes and arguments for invocation specified through the REST API. This REST API can perform the transactions in a synchronous mode, which means a response is sent back in any of the following three cases: The transaction is done successfully; the transaction fails be done”);
extracting, by one or more computer processors, the submitted one or more API calls from the blockchain ledger ([0014], “In accordance with an embodiment, the REST proxy service component (i.e. REST proxy service or REST proxy) within the BCS instance can use a service development kit (SDK) for the distributed ledger in the BCS to communicate with the distributed ledger, and can provide REST APIs for use by client applications to query through chaincodes, synchronously or asynchronously invoke transactions through the chaincodes, get transaction statuses, and get BCS proxy versions. The REST proxy service component can authenticate REST calls, and translate the REST calls into remote procedural calls, e.g., Google Remote Procedure Calls (gRPC), for use in interfacing with the distributed ledger. The REST proxy service component can further provide REST APIs that support the same functions which are provided by the BCS management console component, and provide a user interface for client applications to consume the BCS instance.”); and
based on the extracted one or more API calls, identifying, by one or more computer processors, a problematic system associated with the system failure ([0247], “The ledger can comprise of a list of transaction blocks, each of which blocks can contain a block ID, a previous hash, a data hash, a timestamp, a transaction ID list, actions (1 . . . n), a chaincode ID, a chaincode proposal, a response (r/w set, events, success or failure), and one or more endorsers.”).



receiving, by one or more computer processors, one or more API calls associated with the problematic system ([0288], “The API for invoking transactions through chaincodes can invoke the chaincodes to perform transaction actions, with the chaincodes and arguments for invocation specified through the REST API. This REST API can perform the transactions in a synchronous mode, which means a response is sent back in any of the following three cases: The transaction is done successfully; the transaction fails be done”); and
based on the smart contract, generating, by one or more computer processors, a dummy response to the one or more API calls associated with the problematic system ([0080]-[0081]).

As per claims 5, 12, and 19, Shi discloses submitting, by one or more computer processors, the one or more API calls associated with the problematic system ([0288], “The API for invoking transactions through chaincodes can invoke the chaincodes to perform transaction actions, with the chaincodes and arguments for invocation specified through the REST API. This REST API can perform the transactions in a synchronous mode, which means a response is sent back in any of the following three cases: The transaction is done successfully; the transaction fails be done”) to the blockchain ledger ([0080], “the blockchain ledger is essentially immutable and cannot be repudiated. The ledger comprises of a list of blocks. Each transaction block contains: Block ID, Previous Hash, Data Hash, Timestamp, Transaction ID List, Actions (1 . . . n), Chaincode ID, Chaincode proposal, Response (r/w set, events, success or failure)”).

As per claims 6, 13, and 20, Shi discloses processing, by one or more computer processors, one or more unprocessed call details associated with the one or more API calls associated with the problematic system; and parsing, by one or more computer processors, the one or more unprocessed call details into one or more actions, based on the smart contract ([0137], “The client can be aware that the transaction is started but not finished. Gateway will start a background thread to keep processing the transaction. The client can track unfinished transactions. The gateway can provide "transaction" API for client to query transaction status using transaction ID.”).

As per claims 7 and 14, Shi discloses prior to detecting the system failure ([0288]-[0289]), detecting, by one or more computer processors, a cloud service provision workflow execution ([0078] and [0080]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (U.S. PGPUB 20190102409) in view of Safary et al. (U.S. PGPUB 20200341834).
As per claims 2, 9, and 16, Shi fails to explicitly disclose generating a report. 
Safary of analogous art teaches: 
performing, by one or more computer processors, a root cause analysis of the system failure during (Fig. 3);
generating, by one or more computer processors, a report, wherein the report includes the root cause analysis, the problematic system, and at least one corrective action (Fig. 4); and submitting, by one or more computer processors, the report to the blockchain ledger (Figs. 3-4).
All of the claimed elements were known in Shi and Safary and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their blockchain ledger error detection. One would be motivated to make this combination for the purpose of providing improved error detection and correction of a blockchain ledger. (Safary, [0049]).

As per claims 3, 10, and 17, Safary discloses notifying, by one or more computer processors, an owner of the problematic system ([0083]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113